DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/801824, 60/801823 and 60/833319, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above provisional applications do not support plasma profiles recited, therefore, claims 1-9, 11-14 and 16-20 will receive an effective filing date of 5/18/2007.

Response to Arguments
All of Applicant’s arguments filed 6/10/2022 have been fully considered.
In view of the new limitation of hardness, new rejections are presented below which address this.
Regarding the double patenting rejections, Applicant argues that referenced patents and applications are directed to the treatment of insomnia and not the methods as claimed.  
This is not persuasive.  While the listed patents and publications are directed to methods of insomnia, the teachings of Singh (discussed in the rejection over Kavey and Singh) were incorporated into the double patenting rejection and the claims are obvious over for the same reasons discussed in the claimed rejection.  In other words, based on the teachings of Singh it would have been obvious to formulate the composition of the listed patents/applications into a fast/rapid orally disintegrating formulation of doxepin as taught by Singh for the same reasons discussed in the prior art rejection below.  Therefore, as the patents/applications and Singh make obvious the claimed formulation being administered to the same patient population, the composition made obvious is expected to have the same properties (such as providing more rapid sleep onset, providing an effective plasma concentration, transmucosal administration etc.) as the composition claimed. 
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9, 11-14 and 16-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavey (US 5,502,047), Singh et al (WO 01/39749) and Le (US 2003/0181501).
Kavey teaches a method for the treatment of insomnia in patients who suffer from chronic insomnia which involves the administration of low dosages of doxepin (Abs and Kavey – claim 8). The dosages of doxepin used are those ranging from 0.5-9mg, reading on instant claim 2, 13 and 18.
However, Kavey does not teach the doxepin formulation to have an orally disintegrating excipient and the tablet to have a hardness of at least 6 Kp.
Singh teaches a fast dissolving pharmaceutical compositions in a solid dosage form with prolonged sweet taste which comprises a pharmaceutically active agent (0.1-99%), water-soluble sugar (5-95%) , non-sugar sweeteners (0.5-20%) (Abs and Pg. 4). It is noted that the water soluble sugar and non-sugar sweeteners read on the claimed orally disintegrating excipient and these are taught to be used in amounts which overlap with the claimed 15-99.9% as required by instant claim 3.
Singh does not teach the use of pH buffers, reading on instant claim 1.
Singh teaches the fast dissolving or disintegrating tablets can be administered without water.  These tablets readily form a suspension or solution of the drug after mixing with the saliva, which is easily swallowed by patients.  These are particularly suitable for children or aged parents who have difficulty chewing or swallowing and intact capsule/tablet.  It is also suitable for those who are suffering from nausea or vomiting; those with upper gastrointestinal tract disease, situations where water is not available (Pg. 1-2).
Regarding claims 4-5 and 19: The tablets are taught to dissolve or disperse in the mouth within one minute requiring very little amounts of body fluids like saliva to produce a smooth solution or suspension of the drug with a prolonged sweet taste (Pg. 3), thus 100% of the dosage form is dissolved within one minute.
Suitable drugs for use in these formulations include anti-depressants, such as doxepin (Pg. 13).
Sing exemplifies tablets having hardness ranging from 1-5kg (equivalent to approx. 1-5Kp).
Le teaches orally disintegrating fast-melt tablets (Abs). The tablets are formulated to disintegrated within about 15-60seconds after placement in the oral cavity of a human subject [0019].  Le teaches the tablets to have a hardness of 1 to about 10 Kp, preferably about 1-6Kp, and have sufficient hardness for handing and, therefore, can be put into practical use in the same manner as the case of ordinary tablets.  The term "sufficient hardness for handling" as used herein means a hardness which can withstand removal from at least a standard type of blister packaging, or such a hardness as will withstand other handling such as packaging, delivery, carrying and the like.   Tablets of the invention preferably have a minimum  hardness so as to resist breakage of the  table during removal from standard blister packaging by pushing the tablet through a cover sheet. A suitable hardness is about 1 kp or more for a tablet having a diameter of about 8 mm, about 1.5 kp or more for a tablet having a diameter of about 10 mm, and about 2 kp or more when the tablet has a diameter of about 12 mm. In another presently preferred embodiment, tablets of the invention have sufficient hardness such that a plurality of such tablets can be packaged together, for example in a glass or plastic bottle, without individual packaging, yet do not exhibit substantial breakage or sticking and/or melding together during normal shipping and handling. Tablets intended for such packaging preferably have a hardness of about 3 kp or more [0072].
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to formulate the composition of Kavey into a fast/rapid orally disintegrating formulation of doxepin as taught by Singh having a hardness ranging from 1-10 Kp.  One of ordinary skill in the art would be motivated to create a fast disintegrating tablet as Singh teaches that these types of formulation have the advantage of being easy to swallow by patients and is able to be administered without the use of water and many more advantages taught above.  One of skill in the art would have been further motivated to formulate the tablet to have hardness of 1-10 Kp because these are hardness that are suitable for use in orally disintegrating tablets wherein disintegration time is within one minute. One of skill in the art would have also been motivated to optimize the hardness of the tablets as Le teaches that the hardness is selected based on various factors such as intended packaging, tablet size, etc.  Absent evidence to the contrary, one of skill in the art would have reasonable expectation of success as Singh teaches that a suitable active agent for use in orally disintegrating tablets is doxepin and Kavey teaches that the use of doxepin in distinct administrable forms (solutions, capsules, etc.) is suitable (Col. 2, lines 65-67 to Col. 3, lines 1-3).
While the prior art doesn’t teach “by transmucosal administration”, it is noted that the instant specification teaches that a preferred formulation for transmucosal administration is a fast disintegrating tablet that is adapted to disintegrate in the mouth of a subject in less than about 60 seconds , has a hardness of between 2-6 Kp [0127] and also teaches that fast disintegrating, oral, transmucosal formulations wherein the fast disintegrating formulations is an orally disintegrating tablet [0037].  Singh teaches an oral formulation which is compressed tablet with a hardness ranging from 1-5kg (equivalent to approx. 1-5Kp) which disintegrates in the mouth in less than 1 min and Le teaches that hardness ranging from 1-10 kP (which overlaps with at least 6 and embraces 6 kP) are suitable and hardness is optimizable.  Therefore, as the prior art makes obvious the structure taught by the instant specification to be capable of transmucosal administration, the formulation made obvious above is expected to provide transmucosal absorption absent factual evidence to the contrary.
Claim 1 recites “providing more rapid sleep onset,” “more rapid drug onset… without an orally disintegrating excipient” and claim 9 recite “wherein the method provides…”.  Claim 13 recites “a method of providing an effective plasma concentration of doxepin…wherein the effective concentration is provided more…” Claims 11-12, 14 and 16-17 recite “wherein the effective plasma…” Claims 6-7 and 20 recite “greater than …  or nearly …is absorbed across the oral mucosa…”
It is noted that these phrases recite properties of the claimed method and claimed composition and the instant specification teaches that when  administering an rapidly orally disintegrating dosage form comprising 0.5-9mg of doxepin, the claimed blood plasma levels can be achieved [0146] and obtaining the target mean plasma concentration leads to more rapid drug and sleep onset [0011 and 0017]. The prior art makes obvious the performance of the claimed steps (i.e. administration) with the claimed composition, therefore the composition claimed and the composition of the prior art are expected to have the same properties, absent evidence to the contrary, as a composition and its properties are inseparable.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7, 9, 11-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following patents in view of Singh et al (WO 01/39749) and Le (US 2003/0181501):
Claims 1-24 of U.S. Patent No. 7,915,307;
Claims 1-22 of U.S. Patent No. 8,513,299; 
Claims 1-31 of U.S. Patent No. 6,211,229;
Claims 1-14 of U.S. Patent No. 9,572,814;
Claims 1-18 of U.S. Patent No. 9,498,462 ; 
Claims 1-14 of U.S. Patent No. 9,463,181;
Claims 1-11 of U.S. Patent No. 9,907,779; 
Claims 1-10 of U.S. Patent No. 9,107,898; and
Claims 1-9 of U.S Patent 11,013,712 (previously 13/612328).
The Patents above describe the treatment of insomnia by the administration of doxepin in the claimed amounts, however, they do not teach an orally fast disintegrating form of doxepin.
The teachings of Singh ‘749 and Le are discussed above and the instant claims are obvious for the same reasons as set forth above.
	Claims 1-7, 9, 11-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following patents in view of Singh et al (WO 01/39749) and Le (US 2003/0181501):
Claims 21-39 of U.S. Application 13/764467.
The applications above describe the treatment on insomnia by the administration of doxepin, however, they do not teach an orally fast disintegrating form of doxepin.
The teachings of Singh ‘749 and Le are discussed above and the instant claims are obvious for the same reasons as set forth above.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613